Citation Nr: 0811311	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  03-03 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for fibromyalgia.

2.  Entitlement to an effective date earlier than March 1, 
2002 for the assignment of service connection for 
fibromyalgia.

3.  Entitlement to an effective date earlier than October 25, 
2001 for the assignment of service connection for post-
traumatic stress disorder (PTSD).

4.  Entitlement to service connection for tension headaches 
(claimed as due to undiagnosed illness).


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney



ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1986 to 
October 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  The RO granted 
service connection for PTSD in May 2002 assigning a 50 
percent evaluation effective October 25, 2001.  The RO 
granted service connection for fibromyalgia assigning a 10 
percent rating effective July 14, 2002 and denied service 
connection for tension headaches in May 2004.  

This case has been remanded twice by the Board.  In May 2005, 
the Board remanded the issue of an earlier effective date for 
the grant of service connection for PTSD for a Board hearing, 
and the issues of service connection for tension headaches, 
an earlier effective date for the grant of service connection 
for fibromyalgia, and an initial rating greater than 10 
percent for fibromyalgia for the issuance of a statement of 
the case.  The veteran withdrew his request for a hearing in 
February 2006; and a statement of the case was issued for all 
issues except the claim for an earlier effective date for the 
grant of service connection for fibromyalgia.  

The Board remanded the issues of service connection for 
tension headaches for a VA examination, and an earlier 
effective date for the grant of service connection for PTSD 
for RO adjudication in July 2007.  The requested development 
with respect to those issues was accomplished.

The RO granted an increased rating of 20 percent for 
fibromyalgia in November 2007, effective March 1, 2002.  The 
veteran has not indicated that he is satisfied with this 
rating.  Thus, this claim is still before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The issues of service connection for tension headaches, an 
initial rating higher than 20 percent for fibromyalgia, and 
entitlement to an effective date earlier than March 1, 2002 
for the grant of service connection for fibromyalgia are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Resolving all doubt, the veteran's original service 
connection claim for PTSD was received at the RO on September 
24, 1998 and no earlier.


CONCLUSION OF LAW

The criteria for an effective date of September 24, 1998, but 
no earlier, for a grant of service connection for PTSD are 
met. 38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.151(a), 3.155, 3.157, 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in April 2006 and 
August 2007, subsequent to the initial adjudication.  While 
the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a November 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for PTSD with major 
depressive disorder in May 2002 assigning an effective date 
of October 25, 2001.  The veteran contends that the effective 
date should be on September 9, 1998 because this is the date 
he originally filed his claim.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  In cases involving claims for 
direct service connection, the effective date will be the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service.  Otherwise, the effective date will 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2).  "Date of receipt" generally means 
the date on which a claim, information or evidence was 
received by VA. 38 C.F.R. § 3.1(r).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran left active duty service in October 1991 and did 
not file a claim within one year of his discharge.  Thus, the 
effective date cannot be the date of discharge from service.

On September 24, 1998, VA received a claim for benefits that 
was dated on September 9, 1998.  The diseases or injuries 
claimed included night sweats, memory loss, and trouble 
sleeping.  
 
The RO adjudicated and denied a service connection claim for 
major depression with chronic pain in January 2000.  In March 
2000, the veteran submitted a statement, which the RO used as 
a notice of disagreement with the January 2000 rating 
decision, asserting that the chemicals he was exposed to in 
service had psychological effects.  The veteran's mother also 
submitted a statement asserting that the veteran's problems 
with concentration, memory lapses, nightsweats, and 
nightmares were directly related to unknown exposure to 
military-issued medications and chemicals used during the 
war.  On October 25, 2001, the veteran submitted a statement 
that he was claiming that his mental problems were caused by 
anti-nerve agents in service.  

VA medical records dated from 1999 to 2001 show findings of 
major depressive disorder, PTSD-like symptoms, and probable 
PTSD.  The RO provided a VA examination in November 2001 to 
determine whether the veteran had a mental illness related to 
his service.  The examiner diagnosed the veteran with major 
depressive disorder and PTSD, secondary to traumatic events 
in service during Desert Storm.

The RO granted service connection for PTSD with major 
depressive disorder in May 2002 and assigned an effective 
date of October 25, 2001, based on the date VA received the 
statement the veteran was claiming a mental health problem 
related to his service.  

The effective date of October 25, 2001 for the assignment of 
service connection for PTSD is rather arbitrary, seeing as in 
March 2000 the veteran essentially made the same assertion of 
a psychological defect related to his service.  Also, the 
veteran has claimed the same symptoms since his original 
claim in September 1998; i.e., night sweats, memory loss, and 
poor sleep.  Although at that time he more vaguely described 
his disability, the RO interpreted this as a psychological 
disability in the form of major depression.  After the VA 
examination in November 2001 showed the veteran also had PTSD 
along with major depressive disorder that was related to the 
veteran's service, the psychological diagnosis was changed.  
However, the claim has remained more or less unchanged since 
the original service connection claim in 1998.  Regulations 
state that the effective date will be either the date of the 
claim or the date entitlement arose, whichever is later.  In 
this case, since the RO attempted to assign the date of claim 
as the effective date for service connection, fundamental 
fairness to the veteran requires that the effective date 
should be the date of his original claim on September 24, 
1998.  

Resolving all doubt in the veteran's favor, an effective date 
of September 24, 1998, and no earlier, is assigned for 
service connection for PTSD.  38 C.F.R. § 3.102.  Although 
the veteran contends the effective date should be on 
September 9, 1998, the date he signed his claim, the form was 
not received by VA until September 24, 1998.  38 C.F.R. § 
3.1(r).


ORDER

Entitlement to an effective date of September 24, 1998, but 
no earlier, for the assignment of service connection for PTSD 
is granted, subject to the rules and payment of monetary 
benefits.


REMAND

In May 2005, the Board remanded the earlier effective date 
claim for the assignment of service connection for 
fibromyalgia for the issuance of a statement of the case.  
The RO readjudicated this claim in an October 2005 rating 
decision assigning an earlier effective date of March 1, 2002 
(earlier than the previous effective date of July 14, 2002).  
This, however, did not satisfy this appeal, as the veteran 
had requested an effective date of September 9, 1998.  The RO 
interpreted the veteran's representative's statement in May 
2006 as a withdrawal of this claim.  The representative noted 
that if the fact that the veteran filed a claim for 
fibromyalgia for symptoms such as muscle pain, joint pain, 
and back pain on September 9, 1998 did nothing to affect the 
earlier effective date claim for this condition, the veteran 
would take what he had been granted.  While the 
representative's comment is a bit unclear, she did not 
specifically state that the appeal is withdrawn with respect 
to the earlier effective date issue for fibromyalgia, as 
required under 38 C.F.R. § 20.204(b).   Also, in an October 
2007 letter, the veteran's representative continued to make 
arguments in support of the earlier effective date claim for 
service connection for fibromyalgia and noted that they 
wanted this claim addressed.  Therefore, the claim for an 
effective date earlier than March 1, 2002 for the assignment 
of service connection for fibromyalgia is still on appeal; 
and a statement of the case should be issued regarding this 
claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The claim for an initial rating in excess of 20 percent for 
fibromyalgia is affected by the outcome of the issue of an 
earlier effective date for the grant of service connection 
for fibromyalgia.  When a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, the issue of 
an initial rating greater than 20 percent for fibromyalgia is 
deferred pending resolution of the effective date claim. 

The July 2007 Board remand directed the RO to provide a VA 
examination to determine whether the veteran's tension 
headaches were related to service, with a note that the 
veteran was already service-connected for migraine headaches.  
This was in error, however, as the veteran is not, in fact, 
service-connected for migraine headaches.  An October 2007 VA 
examiner found that there was no evidence that there were any 
other types of headaches besides the migraine headaches; but 
the determinative issue is whether the veteran's headaches of 
any type are related to his service.  The veteran should be 
provided another examination to resolve this matter.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the etiology of any current headaches.  
Specifically the examiner should state 
whether it is at least as likely as not 
that any present headaches suffered by the 
veteran are related to his service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination. The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Any additional development deemed 
appropriate should be accomplished.  The 
claims should then be readjudicated.  If 
the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An appropriate 
period of time should be allowed for 
response.  Regarding the claim for an 
effective date earlier than March 1, 2002 
for the grant of service connection for 
fibromyalgia, issue a statement of the 
case (SOC) to the veteran and his 
representative addressing this issue.  The 
SOC should include all relevant law and 
regulations pertaining to the claim. The 
veteran must be advised of the time limit 
in which he may file a substantive appeal. 
See 38 C.F.R. § 20.302(b) (2006).  
Thereafter, if an appeal has been 
perfected, this issue should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


